DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement (IDS)
No IDS has been filed for this application.  Applicant is reminded of the duty to disclose from section 2100 of the MPEP:
37 C.F.R. 1.56;  Duty to disclose information material to patentability.
A patent by its very nature is affected with a public interest. The public interest is best served, and the most effective patent examination occurs when, at the time an application is being examined, the Office is aware of and evaluates the teachings of all information material to patentability. Each individual associated with the filing and prosecution of a patent application has a duty of candor and good faith in dealing with the Office, which includes a duty to disclose to the Office all information known to that individual to be material to patentability as defined in this section.


Claim Objections
Claim 24 is objected to because of the following informality:   Awkward wording.  Appropriate consideration & correction is required.
Regarding claim 24, on line 2, the article “the” is missing before “flexible board”.  “Flexible board” has antecedent basis in claim 1, from which claim 24 indirectly depends.  Thus this appears to be a clear grammatical error.


EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The purpose of this amendment is to cure a clear grammatical error in the claim.
The application has been amended as follows: 

BEGINNING OF EXAMINER’S AMENDMENT

In the Claims:

Regarding claim 24, please amend line 2 as follows:
a part of the flexible board next to a first edge is
	
END OF EXAMINER’S AMENDMENT

Allowable Subject Matter
Claims 1-24 are allowed.  The following is an examiner’s statement of reasons for allowance:   The prior art is silent regarding a cover member configured as recited in independent claim 1.  The closest prior art is Lee et al. (US PGPUB 2016/0077622 A1; "Lee" hereinafter) who discloses Touch Device.  At figures 5 & 6, as well paragraph 57, Lee depicts and teaches a touch device with overlapping substrate 12 (analogous to the claimed first cover base) and cover plate 11 (analogous to the claimed second cover base) which combine to form a composite cover plate of the touch device, substrate 12 supporting cover plate 11 to enhance the strength of cover plate 11. Lee also depicts and teaches touch 
The abovementioned teaching of Lee is silent, however, regarding at least electrodes configured to detect unevenness of a surface of an object to be detected that comes into contact with or close to the first cover base.  Lee's touch sensing structure does not appear to be configured to detect fingerprints (fingerprint recognition module 16, in non-transmissive area V2, performs this function). The electrodes in touch sensing structure 15, in transmissive area V1 are configured to sense touch in a conventional sense.  Furthermore, although Lee teaches (at paragraph 63) that touch sensing structure 15 may be a conductive structure of flexible thin film, and the conductive structure of thin film may be attached to substrate 12 by bonding, this cannot reasonably be construed as “a flexible board … located on the sensor” and “sandwiched by the sensor and the second cover base” as recited in claim 1.
He et al. (US PGPUB 2016/0314334 A1; “He” hereinafter) discloses Multifunction Fingerprint Sensor.  At figure 7B and paragraph 57, He depicts a fingerprint sensor device 80 with flexible printed circuit board 93 (analogous to the claimed flexible board) disposed over metal cover 95 (analogous to the claimed first cover base).  He also depicts screen or top cover 85, as well optional sensor cover 87, both analogous to the claimed second cover base.  He’s fingerprint sensor, however, appears to be located adjacent to a display screen (see figure 4A).  Furthermore, He is silent regarding at least top cover 85 or optional sensor cover 87 sandwiching the first side of FPC 93 above fingerprint sensor chip 89; FPC 93 is depicted as disposed underneath said fingerprint sensor chip 89.
Ogirko et al. (U.S. Patent 9,547,788 B1; “Ogirko” hereinafter) discloses fingerprint Sensor-Compatible Overlay.  At figure 15, Ogirko depicts fingerprint sensing device with an enclosure that may comprise flexible material such as film or fabric.
Kobayahsi et al. (US PGPUB 2010/0097080 A1; “Kobayashi” hereinafter) discloses Contact Sensor Unit, Electronic Device, and Method for Producing a Contact Sensor Unit.  At figure 1, Kobayashi depicts fingerprint sensor 1 including a FPC (flexible substrate) 10, sensor element 20 mounted on FPC 10, and reinforcing member 30.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LARRY LEE whose telephone number is (571)270-7306.  The examiner can normally be reached on MTWF 0930-1800; TH 1030-1900.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, CHANH NGUYEN can be reached on (571) 272-7772.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/LAURENCE J LEE/Primary Examiner, Art Unit 2624